Citation Nr: 0804580	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran has moved since the time of 
this rating decision and his file has been transferred to the 
jurisdiction of the Columbia, South Carolina RO.   

The Board notes that the veteran was sent a letter in 
December 2007 indicating that because he had moved from New 
Jersey to South Carolina, he could no longer utilize the New 
Jersey Department of Military and Veterans Affairs as his 
representative.  The letter additionally advised the veteran 
concerning how to elect a different representative.  There 
was no response from the veteran.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently manifested by nightmares, depressed 
mood, isolation and avoidance of crowds.  


CONCLUSION OF LAW

An evaluation of in excess of 50 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & West Supp 2007); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit further evidence he has in his 
possession that pertains to the claim.  An April 2005 letter 
advised the veteran as to what the evidence must show to 
substantiate a claim for an increased rating.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  The claim was last readjudicated in August 2006.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  The 
veteran has been an active participant in the claims process, 
providing release forms and lay statements to support his 
claim.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private medical records, VA treatment 
records, VA examination reports and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 

 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 61 to 70 indicate some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Turning to the evidence, the veteran was afforded a VA 
examination during July 2004.  The examiner stated that the 
veteran had received no psychiatric treatment in the past.  
The patient reported nightmares; hypervigilance; and an easy 
startle reflex.  These symptoms occurred two or three times a 
week.  The veteran had depression and tended to isolate 
himself.  The examiner stated that the veteran's symptoms 
seemed to be modest in nature and he had been having them for 
several years.  The veteran was retired from DuPont where he 
worked as a chemical operator and he was generally able to do 
his job.  At the time of the examination, the veteran was 
working part-time in a nursery.  The veteran had been married 
for 26 years with two children.  His relationship with his 
family was good and he kept in touch with his brother and a 
couple of friends.  On examination, the veteran was 
cooperative with a neutral mood; his affect was appropriate; 
there were no perceptual problems; his thought processes and 
thought content were normal; he had no suicidal or homicidal 
ideation; he was oriented to person, place, and time; his 
insight and judgment were fair; and his impulse control was 
fair.  The veteran received a diagnosis of PTSD with a GAF 
score of 50.   

The veteran underwent a Vet Center intake examination in 
August 2005.  The examiner indicated that the veteran's 
memory was slightly impaired and his affect was noted to be 
flat/blunted.  She indicated that the veteran was neat, 
friendly, cooperative, of average intelligence, with 
appropriate speech, he was oriented to time and place, he was 
relaxed and at ease, and had fair judgment.  The veteran 
denied delusions, disorganized thinking, and hallucinations.  
His mood was up and down and sleep disturbance was noted.  
The examiner indicated the veteran might be depressed.  The 
veteran stated that he had bad dreams, depressed moods, 
isolated himself and avoided crowds.   

A second VA examination was conducted in May 2006.  The 
veteran complained 
of nightmares; mood swings; and nervous tendencies.  The 
veteran indicated that 
he had no problems with PTSD symptoms while working.  He 
added that his only problem while working part-time as a 
school bus driver was the kids got on his nerves.  Concerning 
his interpersonal relationships, the veteran stated that his 
marriage is pretty good and that he gets along well with his 
several sisters and brothers.  There was no current suicidal 
ideation (past ideation was attributed 
to recurrent cluster headaches); no impairment of thought 
processes or communication; no delusions or hallucinations; 
eye contact and interaction in 
the session was adequate; the veteran had excellent hygiene; 
he was oriented to person, time and place; he had no 
obsessive or ritualistic behaviors; the veteran reported some 
memory loss; speech was normal in prosody, rate and volume; 
and no history of panic attacks.  The veteran complained he 
sometimes felt sad and did not want to be around anyone.  The 
examiner indicated that while not his purview, he did not 
think that the veteran met the requirements for a 70 percent 
rating, and indicated that the veteran's PTSD was moderate in 
symptomatology, with a GAF score of 62.

Additionally, the veteran's spouse submitted a statement 
dated in March 2005 discussing the manifestations of the 
veteran's PTSD.  She relates that the veteran has become 
increasingly distant and depressed with a dramatic decrease 
in his energy and appetite.  The veteran's spouse also 
discusses the veteran's disturbing nightmares and mood 
swings.

The Board notes that the preponderance of the evidence is 
against a finding that the veteran's symptoms more nearly 
approximate the 70 percent criteria.  The veteran does not 
manifest any of the following indications of occupational and 
social impairment: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or inability to establish and maintain effective 
relationships.  While the veteran has noted some difficulty 
dealing with the students on his bus route, such symptom, 
when considered with his other symptomatology, does not 
reflect a level of disability consistent with the criteria 
for a 70 percent rating.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD) is 
denied. 


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


